                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

KIRK STEVEN JACKSON,                         §
                                             §
      Petitioner,                            §
                                             §
v.                                           §     No. 3:18-cv-00206-N (BT)
                                             §
DIRECTOR, TDCJ-CID,                          §
                                             §
       Respondent.                           §

        FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court is Petitioner Kirk Jackson’s “Motion for Issuance of

 Certificate of Appealability.” (ECF No. 55). For the reasons stated, the Court

 should deny Jackson’s motion.

                                         I.

      Jackson, a state prisoner, filed a pro se habeas petition (ECF No. 3) under

28 U.S.C. § 2254. On October 30, 2020, the undersigned magistrate judge issued

findings and conclusions, recommending that Jackson’s petition be dismissed with

prejudice. FCR (ECF No. 37). Jackson filed objections (ECF No. 40), which the

Court overruled. Ord. (ECF No. 43). And on February 12, 2021, the Court accepted

the findings, conclusions, and recommendation and entered judgment. J. (ECF No.

44). The next month, the Court received Jackson’s “Motion for Extension of Time

to File Notice of Appeal and Application for Certificate of Appealability” (ECF No.

45). The magistrate judge issued findings and conclusions, recommending that the


                                         1
Court deny Jackson’s motion. FCR (ECF No. 47). The Court later accepted those

findings, conclusions, and recommendation. Ord. (ECF No. 50). On May 7, 2021,

Jackson filed a notice of appeal (ECF No. 54). That same day, the Court received

Jackson’s motion seeking a certificate of appealability. Mot. (ECF No. 55).

                                          II.

      Rule 11 of the Rules Governing Section 2254 for the U.S. District Courts

requires a district court to issue or deny a certificate of appealability when it enters

a final order adverse to the applicant. A petitioner must obtain a certificate of

appealability before appealing a district court’s decision. 28 U.S.C. § 2253(c)(1). A

certificate of appealability may issue only if the petitioner makes a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Gonzalez v.

Thaler, 565 U.S. 134, 137 (2012). To demonstrate that there has been a “substantial

showing of the denial of a constitutional right,” a petitioner must make the showing

set forth by the Supreme Court in Slack v. McDaniel, 529 U.S. 473, 484 (2000). In

those cases where a district court rejects a petitioner’s constitutional claims on the

merits, the petitioner “must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Id.; see

also Henry v. Cockrell, 327 F.3d 429, 431 (5th Cir. 2003). However, “[w]hen the

district court denies a habeas petition on procedural grounds without reaching the

petitioner’s underlying constitutional claim, a [certificate of appealability] should

issue when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and


                                           2
that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Slack, 529 U.S. at 484. Any doubts as to whether to issue

a certificate of appealability should be resolved in favor of the petitioner. Fuller v.

Johnson, 114 F.3d 491, 495 (5th Cir. 1997). A certificate of appealability is a

“jurisdictional prerequisite,” and a court of appeals lacks jurisdiction to rule on the

merits of the appeal until a certificate of appealability has been issued. Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003).

                                              III.

      As a preliminary matter, the Court finds that Jackson’s petition was resolved

on procedural grounds. See FCR (ECF No. 37). Therefore, for Jackson to

demonstrate entitlement to a certificate of appealability, he must now show “at

least, that jurists of reason would find it debatable whether the petitioner states a

valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484.

      Jackson argues that Respondent claimed that his Confrontation Clause and

prosecutorial misconduct claims were procedurally barred. Mot. 2, 8-10 (ECF No.

55). Jackson further argues that, in response, he claimed under the “cause and

prejudice” standard that the procedural default was overcome. Id. Jackson claims

that he submitted two exhibits in support: (1) a letter that he wrote to appellate




                                          3
counsel; and (2) a letter from appellate counsel to him in response.1 Id. (citing Pet.’s

Objections (ECF No. 53), Exhs. D, E; see also Objections 5 (ECF No. 53)).

According to Jackson, the third and fourth claims in his petition are meritorious,

and when they are proven, it will require he receive the relief he seeks. Id. He

further claims that the magistrate judge failed to address these issues in the

October 30, 2020 findings, conclusions, and recommendation. Mot. 2-3 (ECF No.

55).

       In his third claim, Jackson argued his Sixth Amendment right to

confrontation was violated when the court allowed statements relayed to Detective

Shelton by an out-of-court witness to be repeated in the presence of the jury. FCR 3,

9 (ECF No. 37). In his fourth claim, Jackson argued that the prosecutor failed to

present “legally supported” evidence to sustain his conviction on proof beyond a

reasonable doubt. Id. But in the October 30, 2020 findings, conclusions, and

recommendation, which was adopted by the Court, the magistrate judge found:

                Here, the state habeas court rejected Jackson’s third
             and fourth claims on the basis that they were not
             preserved for review due to his failure to properly object.
             (State Habeas Ct. R. 147-48.) With Jackson’s third claim,
             the state habeas court noted that although counsel did
             object based on hearsay, he did not object based on the
             confrontation clause. (State Habeas Ct. R. at 147.)

                When      the   Texas    contemporaneous        objection

1 Jackson previously argued that the two letters demonstrate that “[a]ppellate
counsel refused to raise [the third and fourth claims] on direct appeal and thus,
procedurally barred Petitioner from raising and/or challenging these claims for
federal review.” Objections 5 (ECF No. 53).

                                           4
requirement is applied by the state appellate court, it also
bars review by the federal habeas court pursuant to the
procedural default doctrine. See Styron v. Johnson, 262
F.3d 438, 453-54 (5th Cir. 2001) (“The Texas
contemporaneous objection rule constitutes an adequate
and independent state ground that procedurally bars
federal habeas review of a petitioner's claims.”)
(quotation marks omitted). Now, Jackson is not entitled
to have this Court second guess the state court’s findings
that his third and fourth claims were procedurally
defaulted. See Smith v. Johnson, 216 F.3d 521, 523 (5th
Cir. 2000) (recognizing that a federal habeas court lacks
the ability to question a state court’s finding of
procedural default, when such finding is based on an
adequate and independent state ground).

    Jackson’s third claim is also barred because it was not
raised on direct appeal. The state habeas court found that
this claim was also procedurally barred because Jackson
failed to raise it on direct appeal. (State Habeas Ct. R.
147.) The state habeas court’s application of the
procedural bar also bars review of those claims in a
federal habeas petition. Soria v. Johnson, 207 F.3d 232,
249 (5th Cir. 2000) (citing Coleman v. Thompson, 501
U.S. 722, 750 (1991)). “In all cases in which a state
prisoner has defaulted his federal claims in state court
pursuant to an independent and adequate state
procedural rule, federal habeas review of the claims is
barred unless the prisoner can demonstrate cause for the
default and actual prejudice as a result of the alleged
violation of federal law, or demonstrate that failure to
consider the claims will result in a fundamental
miscarriage of justice.” Coleman, 501 U.S. at 750. A
miscarriage of justice in this context means that the
petitioner is actually innocent of the crime for which he
was convicted, as opposed to legally innocent. See
Sawyer v. Whitley, 505 U.S. 333, 339-40 (1992).

    Jackson’s third and fourth claims are procedurally
barred from federal habeas review. To overcome this
procedural bar, he must show either cause and prejudice,
or that he is actually innocent of the crime for which he is
convicted. Jackson has failed to come forward with any

                             5
such showing. His third and fourth claims are therefore
procedurally barred from review by this federal habeas
court, and they should be dismissed with prejudice.

   Moreover, even if there was no procedural bar on his
third claim and Jackson could demonstrate error, any
error would be harmless error. This is so because on
federal habeas review of a state court conviction, a
harmless error standard applies. Brecht v. Abrahamson,
507 U.S. 619, 637-38 (1993); see also Fry v. Pliler, 551
U.S. 112, 121 (2007) (holding that the Brecht standard
applies in § 2254 proceedings). Therefore, to be
actionable, a trial court error must have “had substantial
and injurious effect or influence in determining the jury’s
verdict.” Brecht, 507 U.S. at 637 (quoting Kotteakos v.
United States, 328 U.S. 750, 776 (1946)).

    Jackson gave a confession in this case. Jackson, 2016
WL 1698353, at *1 (noting that Jackson was interviewed
by Detective Shelton for almost two hours). With a
confession and the other evidence against him, he has
failed to show that the alleged confrontation error had a
“substantial and injurious effect.” Jackson’s third claim,
his confrontation claim, therefore fails.

    Jackson’s fourth claim, his prosecutorial misconduct
claim, also fails. Although the State may “prosecute with
earnestness and vigor,” it still must “refrain from
improper methods calculated to produce a wrongful
conviction.” United States v. Young, 470 U.S. 1, 7 (1985)
(quotation omitted). A claim of prosecutorial
misconduct, when alleged in habeas corpus proceedings,
is reviewed to determine whether it “so infected the
[trial] with unfairness as to make the resulting
[conviction] a denial of due process.” Barrientes v.
Johnson, 221 F.3d 741, 753 (5th Cir. 2000) (quoting
Ables v. Scott, 73 F.3d 591, 592 n.2 (5th Cir. 1996)). “Due
process does not afford relief where the challenged
evidence was not the principal focus at trial and the
errors were not so pronounced and persistent that it
permeates the entire atmosphere of the trial.” Gonzales
v. Thaler, 643 F.3d 425, 431 (5th Cir. 2011). “Moreover,
the appropriate standard of review for such a claim on

                            6
             writ of habeas corpus is the narrow one of due process,
             and not the broad exercise of supervisory power.”
             Darden v. Wainwright, 477 U.S. 168, 181 (1986)
             (internal quotation marks omitted). Due process is only
             violated when the alleged conduct deprived the petitioner
             of his right to a fair trial. See Foy v. Donnelly, 959 F.2d
             1307, 1317 (5th Cir. 1992). A trial is fundamentally unfair
             if there is a reasonable probability that the verdict might
             have been different had the trial been properly
             conducted. Foy, 959 F.2d at 1317. Only in the most
             egregious situations will a prosecutor’s improper conduct
             violate constitutional rights. Ortega v. McCotter, 808
             F.2d 406, 410 (5th Cir. 1987).

                Considering the evidence against him at trial,
             including his confession, Jackson has failed to show that
             there is a reasonable probability that a different result
             would have been reached without the alleged
             prosecutorial misconduct. Jackson’s fourth claim
             therefore fails.

FCR 9-12 (ECF No. 37); see also Ord. (ECF No. 43).

      As this Court previously found, a federal habeas court lacks the ability to

question a state court’s finding of procedural default when such finding is based

on an adequate and independent state ground. FCR 9-10 (ECF No. 37) (citing

Smith, 216 F.3d at 523). After all, “[a] basic tenet of federal habeas review is that a

federal court does not have license to question a state court’s finding of procedural

default, if based upon an adequate and independent state ground, Barnes v.

Thompson, 58 F.3d 971 (4th Cir. 1995).” Smith, 216 F.3d at 523; see also Coleman,

501 U.S. at 749-50. To overcome the state procedural bar, a habeas petitioner must

demonstrate: (1) cause for the procedural default and actual prejudice as a result

of the alleged violation of federal law; or (2) the failure to consider his claims will


                                          7
result in a fundamental miscarriage of justice. Smith, 216 F.3d at 524; Coleman,

501 U.S. at 750; see also Hughes v. Quarterman, 530 F.3d 336, 341 (5th Cir.

2008); Vela v. Lumpkin, 2021 WL 1541603, at *4 (N.D. Tex. Apr. 20, 2021).

         Here, Jackson does not dispute that the state habeas court applied the

procedural bar to his third and fourth claims. Rather, he argues that this Court

erred in its findings because he demonstrated cause and prejudice. While a

petitioner can demonstrate “cause” by showing ineffective assistance of counsel in

violation of the Sixth Amendment, Jackson fails to show that his attorney provided

ineffective assistance of counsel by failing to raise his third and fourth claims on

direct appeal. See Martinez v. Ryan, 566 U.S. 1, 14 (2012). “Effective appellate

counsel should not raise every nonfrivolous argument on appeal, but rather only

those arguments most likely to succeed.” Davila v. Davis, 137 S. Ct. 2058, 2067

(2017). Jackson has failed to come forward with evidence or argument

demonstrating that his third or fourth claims would have been successful if his

appellate attorney had raised those arguments on appeal. See Geiger v. Cain, 540

F.3d 303, 309 (5th Cir. 2008) (“In addition, had counsel moved for a mistrial, we

find no basis to conclude that the trial court would have granted it, or it would have

reversibly erred by refusing it.”); see also United States v. Rosalez-Orozco, 8 F.3d

198, 199 (5th Cir. 1993) (“In order to establish prejudice, Rosalez must show that

[there was] a reasonable possibility that had counsel moved for a judgment of

acquittal, the motion would have been granted[.]”). Accordingly, this argument

fails.

                                          8
      Next, Jackson argues that he was prejudiced by his trial attorney’s

cumulative errors and his appellate attorney’s cumulative failure to raise

meritorious issues on appeal. Mot. 5-8 (ECF No. 55). But Jackson previously

made—and the Court considered—the cumulative impact of his attorneys’ alleged

errors. See FCR 3 (“Citing Holmes v. State, 323 S.W.3d 163, 173-74 (Tex. Crim. App.

2010), Jackson argues that each of these errors should be viewed both individually

and cumulatively.”). The Court addressed this cumulative error argument with the

following:

                    Finally, Jackson cites Holmes v. State, 323 S.W.3d
             163, 173-74 (Tex. Crim. App. 2010), and argues that each
             of the errors cited in his petition should be viewed both
             individually and cumulatively. However, the Court finds
             no error with respect to any of Jackson’s claims, and
             therefore his cumulative error argument must also fail.
             See United States v. Moye, 951 F.2d 59, 63 n.7 (5th Cir.
             1992) (“Because we find no merit to any of Moye’s
             arguments of error, his claim of cumulative error must
             also fail.”) (emphasis in original); see also Mullen v.
             Blackburn, 808 F.2d 1143, 1147 (5th Cir. 1987) (“Twenty
             times zero equals zero.”).

FCR 16 (ECF No. 37); see also Ord. (ECF No. 43).

      In sum, Jackson’s arguments regarding cumulative errors by counsel at trial

and on appeal were previously raised and addressed. At this time, Jackson has

presented no new facts or arguments that change this outcome, and his cumulative

error argument remains meritless. Consequently, the Court should decline to

address Jackson’s cumulative error arguments again.

      Last, Jackson argues that the trial court improperly allowed statements


                                        9
concerning the alleged confession to be admitted without determining its

voluntariness. Jackson made this argument in the fifth claim of his petition, and

the magistrate judge addressed it at length in the October 30, 2020 findings,

conclusions, and recommendation. The judge found:

                  Jackson’s claim that his confession was illegally
            obtained and should be suppressed was addressed on the
            merits by the Court of Appeals for the Fifth District of
            Texas. The court found:

            In his single issue, [Jackson] argues the trial court erred
            in admitting his confession because it was “obtained by
            the influence of fear for the well-being of his family.” He
            contends that Detective Shelton made [Jackson’s]
            girlfriend and her children “a recurring theme
            throughout the interrogation,” causing [Jackson] to fear
            for his family’s well-being. He argues further that
            Detective Shelton used “thinly veiled threats to punish
            [Jackson’s] girlfriend to coerce him into making a
            confession.” Because the confession was not given
            voluntarily, [Jackson] argues, the trial court erred in
            admitting it at trial.
                                        ....

            As to the substance of [Jackson’s] issue, we find his
            argument unpersuasive. Threats against family members
            can violate due process rights guaranteed by the United
            States Constitution and may result in finding a
            confession involuntary. However, a confession can be
            involuntary under the Due Process Clause only if the
            record establishes overreaching by the police. To render
            a confession involuntary, the overreaching must rise to a
            level where the accused’s will “has been overborne and
            his capacity for self-determination critically impaired.”
            Thus, we make no “sweeping inquiries” into [Jackson’s]
            state of mind. Instead, we strive to make an objective
            assessment of the police behavior at issue.

            The parties questioned Detective Shelton at the hearing
            concerning his behavior during the interview. The

                                        10
prosecutor asked him repeatedly why he had asked
challenged questions. Detective Shelton gave reasons for
his inquiries that represented legitimate concerns and
tactics. Indeed, for the most part, references in the record
to [Jackson’s] girlfriend and her family were no more
than background inquiries. That said, [Jackson] does
point to two specific issues that arose during the
interview, which we will address in turn.

First, [Jackson] contends Detective Shelton threatened
to have his family “kicked out” of their Dallas Housing
Authority apartment. During the interview, Detective
Shelton explained how the police found [Jackson]. He
described learning from a neighbor about the family’s
move to a new DHA residence. At that point he asked
[Jackson] whether he was supposed to be living there
with his girlfriend; [Jackson] conceded he was not.
Detective Shelton testified he mentioned this fact
because he wanted [Jackson] to know that he (Detective
Shelton) knew more than [Jackson] might think about
[Jackson]. Later in the interview [Jackson] raised this
issue himself, expressing concern that Detective Shelton
was having his girlfriend kicked out of her home. But, as
he testified at the hearing, Detective Shelton told
[Jackson] he was not making any such effort, although he
acknowledged from early in the interview that the
manager of the residence already knew the police were
seeking [Jackson].

[Jackson] also points to remarks made by Detective
Shelton concerning bringing his girlfriend in for
questioning. The record does not indicate the detective
threatened to arrest her. On the contrary, his questions
are directed toward whether [Jackson] had confided his
actions to his girlfriend. If he had, Detective Shelton
explained, she might tell the police if they questioned her
or, if she lied, she would be in trouble herself. [Jackson]
never wavered from his statement that he had not
confided his actions to his girlfriend; there was no
implication that she had been involved in the crime in
any way.

Nothing in our review of the record suggests that

                            11
             Detective Shelton’s conduct was overreaching or
             threatening, whether directly or “thinly veiled.” There is
             no indication that [Jackson’s will “[had] been overborne
             and his capacity for self-determination critically
             impaired.” We discern no violation of [Jackson’s] due
             process rights. We decide his single issue against him.

             Jackson, 2016 WL 1698353, at **1, 3-4 (internal citations
             omitted). Jackson does not come forward with “clear and
             convincing evidence” to rebut the presumption that the
             findings of the Fifth District Court of Appeals, as outlined
             above, are correct. See 28 U.S.C. § 2254(e)(1). He also
             fails to meet his burden under the AEDPA. Jackson’s fifth
             claim should therefore be denied.

FCR 12-16 (ECF No. 37); see also Ord. (ECF No. 43).

      Here again, Jackson’s argument regarding the voluntariness of his

confession was previously raised and addressed. At this time, Jackson has

presented no new facts or argument that change this outcome, and his argument

about the voluntariness of his confession remains meritless. The Court should

decline to revisit Jackson’s argument about the voluntariness of his confession.

      For all these reasons, Jackson has not demonstrated he is entitled to a

certificate of appealability, and his motion should therefore be denied.

                             RECOMMENDATION

       The Court should DENY Jackson’s “Motion for Issuance of Certificate

 of Appealability.” (ECF No. 55.)

       SO RECOMMENDED.

       May 19, 2021.

                                       ____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE
                                         12
                  INSTRUCTIONS FOR SERVICE AND
                 NOTICE OF RIGHT TO APPEAL/OBJECT
       The United States District Clerk is directed to serve a true copy of these
findings, conclusions, and recommendation on the parties. Pursuant to Title 28,
United States Code, Section 636(b)(1), any party who desires to object to these
findings, conclusions, and recommendation must serve and file written
objections within 14 days after being served with a copy. A party filing objections
must specifically identify those findings, conclusions, or recommendation to
which objections are being made. The District Court need not consider frivolous,
conclusory, or general objections. A party’s failure to file such written objections
to these proposed findings, conclusions, and recommendation will bar that party
from a de novo determination by the District Court. See Thomas v. Arn, 474 U.S.
140, 150 (1985). Additionally, any failure to file written objections to the findings,
conclusions, and recommendation within 14 days after being served with a copy
will bar the aggrieved party from appealing the factual findings and legal
conclusions of the Magistrate Judge that are accepted by the District Court,
except upon grounds of plain error. See Douglass v. United Services Auto. Ass’n,
79 F.3d 1415, 1417 (5th Cir. 1996) (en banc).




                                         13
